Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered September 4, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant contends on this appeal that his sentence of 8 Vs years to life imprisonment is harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. While the sentence was the harshest statutorily allowed for the crime to which defendant pleaded guilty, defendant was permitted to plead guilty to the reduced charge of criminal possession of a controlled substance in the second degree in full satisfaction of a two-*753count indictment. In light of these circumstances, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). We also find no basis for reversal in the People’s withdrawal of an initial plea bargain which was more lenient (see, People v Johnson, 181 AD2d 832, lv denied 80 NY2d 833; Matter of Gold v Booth, 79 AD2d 691, lv denied 52 NY2d 706, cert denied sub nom. Sapio v Gold, 454 US 840).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.